Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 24 September 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas



Amsterday 24 September 1789

To comply with the request in Your Excellency’s respected favor of 17 Instant, We remit inclosed £66,000,₶ to the order of Mr. William Short as specified at foot, to face the Business for which the ƒ30,000 were destined; We are pleased it is in a train of Negotiation, and shall be more so to learn its full Success.
Your Excellency’s drafts on us for the Expence of your journey  and Passage, will meet the honor Your signature has ever experienced from us. We congratulate Your Excellency in the Permission You have obtained to visit your native country, sincerely wishing you a speedy fortunate passage and happy Re-union with your Relatives, Connexions and Friends: We perceive with pleasure that even on the other Side the Water, our Relation with Your Excellency will be continued, assuring you it will afford us much satisfaction to renew it on Your Excellency’s return to Europe.
The Exactitude and Attention manifested by Your Excellency to whatever concerns the Credit or Interest of the United States, renders it superfluous to recommend to Your Excellency to lay before the Treasury Department the Subject of our late Correspondence with Your Excellency relative to the State of the Cash of the United States in our hands and their growing Credit here, the importance of which Your Excellency is too strongly impressed with, not to urge its Support with due Weight and earnestness.
We notice Mr. William Short is being appointed Chargé des Affaires of the United States during Your Excellency’s Absence, In which Quality We shall address him when Circumstances may render it necessary. His Bills on us for the current Expences of the Legation shall be duly paid. We are respectfully Your Excellency’s Most obedient and very humble servants

Wilhem & Jan Willink
N. & J. Van Staphorst & Hubbard

